                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon FKA
                                                            9    The Bank of New York as Trustee for the
                                                                 Certificateholders CWALT, Inc. Alternative Loan
                                                            10   Trust     2005-58       Mortgage  Pass-Through
                                                                 Certificates, Series 2005-58
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                  UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                       DISTRICT OF NEVADA
                                                            13
                                                                 THE BANK OF NEW YORK MELON fka THE                   Case No.: 2:17-cv-01809-MMD-BNW
                                                            14   BANK OF NEW YORK AS TRUSTEE FOR
                                                                 THE CERTIFICATEHOLDERS OF CWALT,
                                                            15   INC., ALTERNATIVE LOAN TRUST 2005-58,                STIPULATION AND ORDER TO
                                                                 MORTGAGE               PASS-THROUGH                  EXTEND DEADLINE TO FILE REPLY
                                                            16   CERTIFICATES, SERIES 2005-58, a New York             IN SUPPORT OF COUNTERMOTION
                                                                 corporation,                                         [ECF No. 30]
                                                            17
                                                                                    Plaintiff,
                                                            18                                                        [FIRST REQUEST]
                                                                 vs.
                                                            19
                                                                 DORIS J. BARRETT, an individual; WILLIAM
                                                            20   BARRETT; an individual; 2298 DRIFTWOOD
                                                                 TIDE TRUST, a Nevada trust,
                                                            21
                                                                                    Defendants.
                                                            22
                                                                              The Bank of New York Mellon, fka The Bank of New York, as Trustee for the
                                                            23
                                                                 Certificateholders CWALT, Inc. Alternative Loan Trust 2005-58 Mortgage Pass-Through
                                                            24
                                                                 Certificates, Series 2005-58 (BoNYM) and Defendant 2298 Driftwood Tide Trust (the Trust)
                                                            25
                                                                 stipulate as follows:
                                                            26
                                                                              1.   BoNYM filed its counter-motion to amend/correct amended complaint, or in the on
                                                            27
                                                                 August 16, 2019. [ECF No. 30].
                                                            28

                                                                 50350112;1
                                                            1                 2.     Trust responded to the counter-motion to amend/correct amended complaint on

                                                            2    September 26, 2019 [ECF No. 36] BoNYM's reply is currently due on October 3, 2019.

                                                            3                 3.     BoNYM's counsel requests an extension of time as a result of numerous other work

                                                            4    and personal obligations, including appellate briefs, motion practice in other cases, and various other

                                                            5    matters.

                                                            6                 4.     The parties hereby stipulate and agree BoNYM shall have eleven (11) additional days

                                                            7    to file its reply in support to counter-motion to amend.

                                                            8                 5.     The new deadline for BoNYM to file its reply in support of its counter-motion to
                                                            9    amend/correct amended complaint shall be Monday, October 14, 2019.
                                                            10                This is the first request for an extension of this deadline and is not made for purposes of
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   undue delay.
                      LAS VEGAS, NEVADA 89134




                                                            12   Dated this 3rd of October, 2019
AKERMAN LLP




                                                                  AKERMAN LLP                                             ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            13

                                                            14    /s/ Jamie K. Combs                                      /s/ Timothy E. Rhoda
                                                                  DARREN T. BRENNER, ESQ.                                 ROGER P. CROTEAU, ESQ.
                                                            15    Nevada Bar No. 8386                                     Nevada Bar No. 4958
                                                                  NATALIE L. WINSLOW, ESQ.                                TIMOTHY E. RHODA, ESQ.
                                                            16    Nevada Bar No. 12125                                    Nevada Bar No. 7878
                                                                  JAMIE K. COMBS, ESQ.                                    2810 W. Charleston Boulevard, Suite 75
                                                            17
                                                                  Nevada Bar No. 13088                                    Las Vegas, NV 89102
                                                            18    1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134                                 Attorneys for 2298 Driftwood Tide Trust
                                                            19
                                                                  Attorneys for The Bank of New York Mellon FKA
                                                            20    The Bank of New York as Trustee for the
                                                                  Certificateholders CWALT, Inc. Alternative Loan
                                                            21
                                                                  Trust     2005-58      Mortgage   Pass-Through
                                                            22    Certificates, Series 2005-58

                                                            23
                                                                                                                   ORDER
                                                            24
                                                                              IT IS SO ORDERED:
                                                            25

                                                            26                                             _________________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                            27

                                                            28                                                     October 3, 2019
                                                                                                           DATED: _________________________________
                                                                                                                   2
                                                                 50350112;1
